Exhibit 10.35

 

LAWSON SOFTWARE, INC.

 

Amendment No. 2 to

 

EXECUTIVE CHANGE IN CONTROL

SEVERANCE PAY PLAN

for Tier 1 Executives

 

Amendment No. 2 Adopted November 8, 2007

 

This Amendment No. 2 (“Amendment No. 2”) modifies the Lawson Software, Inc.
Executive Change in Control Severance Pay Plan for Tier 1 Executives dated
January 17, 2005 and Amendment No. 1 to that plan dated June 26, 2007 (that
plan, as amended by Amendment No. 1 is referred to as the “Tier 1 Plan”). All of
the capitalized terms not otherwise defined in this Amendment No. 2 have the
same respective meanings as contained in the Tier 1 Plan. The sections or
paragraphs of the Tier 1 Plan that are not expressly modified or replaced by
this Amendment No. 2 shall remain in effect pursuant to their terms.

 

1.             New Definitions of “Cause,” “Good Reason,” and “Tier 1.”  Section
1 of Amendment No. 1 is deleted in its entirety and shall have no force or
effect. Sections 1.2.3, 1.2.13 and 1.2.20 of the Tier 1 Plan are deleted and
replaced in their entirety by the following new Sections 1.2.3, 1.2.13 and
1.2.20 effective on and after November 8, 2007:

 

1.2.3. Cause — the termination of the Participant’s employment initiated by the
Employer because of:  (1) if the Participant has entered into any written and
executed contract(s) with the Employer, any material breach by the Participant
of such contract (as reasonably determined by the Employer) and which is not or
cannot reasonably be cured within 10 days after written notice from the Employer
to the Participant; (2) any material violation by the Participant of the
Employer’s policies, rules or regulations (as reasonably determined by the
Employer) and which is not or cannot be reasonably cured within 10 days after
written notice from the Employer to the Participant; or (3) commission of any
material act of fraud, embezzlement or dishonesty by the Participant (as
reasonably determined by the Employer).

 

1.2.13  Good Reason — the occurrence of any of the following events:  (1) a job
reassignment that is not at least of comparable responsibility or status as the
assignment in effect immediately prior to the Change in Control; (2) a reduction
in the Participant’s Base Pay as in effect immediately prior to a Change in
Control; (3) a material modification of the Employer’s incentive compensation
program (that is adverse to the Participant) as in effect immediately prior to a
Change in Control; (4) a requirement by the Employer that the Participant be
based anywhere other than within thirty miles of the Participant’s work location
immediately prior to a Change in Control (with exceptions for temporary business
travel that is consistent in both frequency and duration with the Participant’s
business travel before the Change in Control); or (5) except as otherwise
required by applicable law, the failure by the Employer to provide employee
benefit programs and plans (including any stock ownership and stock purchase
plans) that provide substantially similar benefits, in terms of aggregate
monetary value, at substantially similar costs to the Participant as the
benefits provided in effect immediately prior to a Change in Control.
Termination or reassignment of the Participant’s employment for Cause, or by
reason of Disability or death, are excluded from this definition.

 

--------------------------------------------------------------------------------


 

1.2.20  Tier 1  — each individual who continues to meet any of the following
requirements:  (1) the Chief Executive Officer of the Principal Sponsor (“CEO”),
(2) the Chief Financial Officer of the Principal Sponsor (CFO) or (3) an
executive officer of the Principal Sponsor, as determined by the Board of
Directors of the Principal Sponsor based on Rule 3b-7 of the U.S. Securities
Exchange Act.

 

2.             Effective Date of Amendment. This Amendment No. 2 has been
approved and adopted by the Board of Directors of Lawson Software, Inc. on
November 8, 2007, and takes effect pursuant to Section 8.1 of the Tier 1 Plan on
November 8, 2007.

 

--------------------------------------------------------------------------------